Cembbezze, J.,
concurring in the judgment in case No. 76-1150 and dissenting in case No. 76-1318.1 write separately only to express my utter disbelief that the General Assembly ever envisioned the majority’s extended application of the controversial statutory interpretation rendered by this court in State v. Robinson (1976), 47 Ohio St. 2d 103.
It is well to note that the majority decision does not intimate that the Hue Process Clause of the Fourteenth Amendment to the United States Constitution precludes placing upon the criminal defendant the burden of proving an asserted defense of insanity. Indeed, the United States Supreme Court, in Leland v. Oregon (1952), 343 U. S. 790, held that a state statute which cast upon a defendant the heavy burden of proving his insanity beyond a reasonable doubt did not violate due process where, under other statutory requirements, the state had the burden of proving every element of the crime charged beyond a reasonable doubt, including, in the case of first degree murder, premeditation, deliberation, malice and intent.
*108The United ..States Supreme Court was recently confronted with an issue similar to- the one decided in Leland, supra. The Supreme Court of ■ Delaware in Rivera v. State (1976), 351 A. 2d 5C1, sustained the constitutionality of a state statute, requiring a criminal defendant raising an insanity- defense to prove mental illness or defect by a preponderance of the evidence. The defendant perfected an appeal to the high court, and in Rivera v. Delaware (1976), 429 U. S. 877, that appeal was dismissed for want of a substantial federal question. As Mr. Justice Brennan once observed, “[v]otes to affirm summarily, and to dismiss for want of substantial federal question, it hardly needs comment, are votes on the merits of a case * * *.”■ Ohio, ex rel. Eaton, v. Price (1959), 360 U. S. 246, 247.
“ * * * Traditionally, due process has required that only, the most basic procedural safeguards be observed; more subtle balancing of society’s interests against those of the accused have been left to the legislative branch. We therefore will not disturb the balance struck in previous cases holding that the Due Process Clause requires the prosecution to prove beyond reasonable doubt all of the elements included in the definition of the offense of which the defendant is charged. Proof of the nonexistence of all affirmative defenses has never been constitutionally' required; and we perceive no reason to fashion such a rule in this case # * Patterson v. New York (1977), 45 U. S. L. W. 4708, 4711. Nevertheless, despite the lack of any federal constitutional requirement that would compel such- a holding, and despite the vague language of R. C- 2901.05 (A), assurances to the contrary notwithstanding, the majority today strides forward‘into a brave new-world of criminal justice,, wherein the prosecution must conclusively prove, beyond .a reasonable doubt, that every lawbreaker wás sane at the time of the commission of his offense;
In his dissent to the opinion in Leland, supra, Mr. Justice Frankfurter, at page 803, stated the following: “One does not have to echo the'scepticism utteréd by Brian, C. J., in the fifteenth century, that ‘the devil him*109self knoweth not the mind of men’ to appreciate how vast a darkness still envelopes, man’s understanding of man’s mind. Sanity and insanity are concepts of incertitude. They are given varying and conflicting content at. the same time and from time to time by specialists in the field.
. Today the expert opinion of the psychiatrist or psychologist as to whether the defendant was “sane” at the time of his offense continues to be based upon subjective interpretations of an individual’s mental state. The opinion of the clinician is premised in large part upon what the subject relates to him, and it would seem that the final conclusion can represent no more than a balance of probabilities.
■ In their popular college textbook, Theories of Personality (2 Ed. 1970), Hall and Lindzey examine 13 major theories of behavior which currently enjoy some degree of professional acceptance. In the final chapter of their text the authors attempt to place the various theories in perspective. Their efforts lead them to conclude, at page 599:
í í * # * although there are similarities and convergences-among theories of personality, the diversities and disagreements remain striking. In spite of the clustering about certain model theoretical positions there has been,- as yet, little progress in the direction of developing a single widely accepted theoretical position. One may indeed wonder at the- apparently endless ingenuity of psychologists in devising new ways .of viewing, or-ordering the phenomena of behavior.” ■ ■
I think it apparent that there will ■ rarely, be a case in which an expert defense witness will be -unable- to raise a reasonable doubt by the expression of a highly subjective opinion as to the probability of the defendant’s.“insanity” at the time of the commission of his offense; The prosecution will then be required to disprove the existence of this nebulously defined state of mind beyond a reasonable doubt.
•; I -cannot countenance ' the placing .of this additional burden- upon the prosecutors of this state, and I therefore dissent from the majority opinion, herein., -.